

	

		II

		109th CONGRESS

		1st Session

		S. 1097

		IN THE SENATE OF THE UNITED STATES

		

			May 23, 2005

			Mr. Dodd (for himself

			 and Mr. Lieberman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title 4 of the United States Code to prohibit

		  the double taxation of telecommuters and others who work at

		  home.

	

	

		1.Short titleThis Act may be cited as the

			 Telecommuter Tax Fairness Act of

			 2005.

		2.Prohibition on

			 double taxation of telecommuters

			(a)In

			 generalChapter 4 of title 4, United States Code, is amended by

			 adding at the end the following new section:

				

					127.Prohibition on

				double taxation of telecommuters and others who work at home

						(a)Physical

				presence required

							(1)In

				generalIn applying its income tax laws to the salary of a

				nonresident individual, a State may only deem such nonresident individual to be

				present in or working in such State for any period of time if such nonresident

				individual is physically present in such State for such period and such State

				may not impose nonresident income taxes on such salary with respect to any

				period of time when such nonresident individual is physically present in

				another State.

							(2)Determination

				of physical presenceFor purposes of determining physical

				presence, no State may deem a nonresident individual to be present in or

				working in such State on the grounds that such nonresident individual is

				present at or working at home for the nonresident individual’s

				convenience.

							(b)DefinitionsAs

				used in this section—

							(1)StateThe

				term State includes any political subdivision of a State, the

				District of Columbia, and the possessions of the United States.

							(2)Income

				taxThe term income tax has the meaning given such

				term by section 110(c).

							(3)Income tax

				lawsThe term income tax laws includes any statutes,

				regulations, administrative practices, administrative interpretations, and

				judicial decisions.

							(4)Nonresident

				individualThe term nonresident individual means an

				individual who is not a resident of the State applying its income tax laws to

				such individual.

							(5)SalaryThe

				term salary means the compensation, wages, or other remuneration

				earned by an individual for personal services performed as an employee or as an

				independent contractor.

							(c)No

				inferenceNothing in this section shall be construed as bearing

				on—

							(1)any tax laws

				other than income tax laws,

							(2)the taxation of

				corporations, partnerships, trusts, estates, limited liability companies, or

				other entities, organizations, or persons other than nonresident individuals in

				their capacities as employees or independent contractors,

							(3)the taxation of

				individuals in their capacities as shareholders, partners, trust and estate

				beneficiaries, members or managers of limited liability companies, or in any

				similar capacities, and

							(4)the income

				taxation of dividends, interest, annuities, rents, royalties, or other forms of

				unearned

				income.

							.

			(b)Clerical

			 amendmentThe table of sections of such chapter 4 is amended by

			 adding at the end the following new item:

				

					

						127. Prohibition on double taxation of

				telecommuters and others who work at

				home.

					

					.

			(c)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of enactment of this Act.

			

